ACCEPTED
                                                                                                 14-15-00322-CV
                                                                                 FOURTEENTH COURT OF APPEALS
                                                                                              HOUSTON, TEXAS
                                                                                             6/5/2015 4:08:52 PM
                                                                                           CHRISTOPHER PRINE
                                                                                                          CLERK

                          NO. 14-15-00322-CV
    _____________________________________________________________
                                                           FILED IN
                                                    14th COURT OF APPEALS
                      IN THE COURT OF APPEALS          HOUSTON, TEXAS
              FOR THE FOURTEENTH DISTRICT OF TEXAS   6/5/2015 4:08:52 PM
                         AT HOUSTON, TEXAS          CHRISTOPHER A. PRINE
    _____________________________________________________________
                                                             Clerk


          GLENN BECKENDORFF, IN HIS OFFICIAL CAPACITY AS
                     WALLER COUNTY JUDGE
                                                       Appellants
                               V.

                    CITY OF HEMPSTEAD, TEXAS AND
             CITIZENS AGAINST THE LANDFILL IN HEMPSTEAD

                                                            Appellees
    _____________________________________________________________

     On Appeal from the 506TH Judicial District Court of Waller County, Texas
                      Honorable Terry Flenniken, Presiding


                      MOTION TO SHOW AUTHORITY
      ______________________________________________________________


TO THE HONORABLE FIRST OR FOURTEENTH1 COURT OF APPEALS:

       Appellee, the City of Hempstead, Texas files this motion to show authority

pursuant to Rule 12 of the Texas Rules of Civil Procedure.




1
 Pursuant to the courts’ local rules, this case should have been assigned to the First Court of
Appeals. A motion to transfer was filed 3 June 2015.
I.     Background

       Appellants, Glenn Beckendorff, in his official capacity as Waller County

Judge, Frank Pokluda, in his official capacity as Waller County Precinct Two

Commissioner, and Stan Kitzman, in his official capacity as Waller County Precinct

Four Commissioner, appeal from the trial court’s judgment signed 20 February 2015.

       In the underlying lawsuit, the parties were as follows:

Plaintiff: City of Hempstead

Plaintiff-Intervenor: Citizens Against the Landfill in Hempstead (“CALH”)

Defendants: Waller County; Glenn Beckendorff, in his official capacity as Waller
     County Judge; Frank Pokluda, in his official capacity as Waller County
     Commissioner; Stan Kitzman, in his official capacity as Waller County
     Commissioner; Jeron Barnett, in his official capacity as Waller County
     Commissioner; John Amsler, in his official capacity as Waller County
     Commissioner; and Pintail Landfill, LLC.

After a jury trial, the parties entered into a settlement agreement that included an

agreed judgment. All parties moved for the trial court to enter the agreed judgment.

At the time the trial court entered judgment, Beckendorff, Pokluda, and Kitzman, had

been succeeded in office by the current Waller County elected officials. See Exhibit

A (Copy of the Waller County website listing its elected officials). 2

       The trial court entered judgment on 20 February 2015. Exhibit B. A timely

filed motion for new trial was not filed. Beckendorff filed his notice of appeal more


2
  The City of Hempstead requests this Court take judicial notice of the elected officials. The
facts are generally known within the trial court’s territorial jurisdiction.
than 30 days later on 6 April 2015. Exhibit C. Kitzman and Pokluda filed their

notices of appeal on 15 April 2015. Exhibit D.

II.    Motion to Show Authority.

       Texas Rule of Civil Procedure provides: “A party in a suit or proceeding

pending in a court of this state may, by sworn written motion stating that he believes

the suit or proceeding is being prosecuted or defended without authority, cause the

attorney to be cited to appear before the court and show his authority to act.” Tex. R.

Civ. P. 12. The City of Hempstead is a party to this appeal. This appeal is a

proceeding in a court in this state. The City of Hempstead, through its attorney,

believes that this appeal is being prosecuted without authority by the proper

appellants, as more fully explained below.

III.   Appellants lack standing because they are no longer the elected officials of
       Waller County, and therefore, have no authority to hire counsel to
       prosecute this appeal.

       A suit against a governmental official in his official capacity is another way of

pleading a suit against the governmental entity. City of El Paso v. Heinrich, 284
S.W.3d 366, 373 (Tex. 2009) (citing Brandon v. Holt, 469 U.S. 464, 471–72, 105 S.

Ct. 873 (1985) (“[A] judgment against a public servant ‘in his official capacity’

imposes liability on the entity that he represents provided, of course, the public entity

received notice and an opportunity to respond.”); Tex. A & M Univ. Sys. v. Koseoglu,

233 S.W.3d 835, 844 (Tex.2007) (“It is fundamental that a suit against a state official
is merely ‘another way of pleading an action against the entity of which [the official]

is an agent.’ ”) (quoting Kentucky v. Graham, 473 U.S. 159, 165, 105 S. Ct. 3099

(1985)).

      When a public officer is a party in an official capacity to an appeal or
      original proceeding, and if that person ceases to hold office before the
      appeal or original proceeding is finally disposed of, the public
      officer's successor is automatically substituted as a party if
      appropriate. Proceedings following substitution are to be in the name
      of the substituted party, but any misnomer that does not affect the
      substantial rights of the parties may be disregarded. Substitution may
      be ordered at any time, but failure to order substitution of the
      successor does not affect the substitution.

Tex. R. App. 7.2(a) (“Automatic Substitution of Officer”); see Abbott v. G.G.E,

03-11-00338-CV, 2015 WL 1968262, at *1 n.1 (Tex. App.—Austin Apr. 30, 2015,

no. pet. h.) (automatic substitution of successors to “former Governor,

Commissioners of HHSC and DADS, and the former Directors of the Austin and

Mexia SSLCs”); City of Houston v. Strouse, No. 14-10-00239-CV, 2011 WL
304185, at *1 n.1 (Tex. App.—Houston [14th Dist.] Jan. 27, 2011, no pet.) (mem.

op.) (automatic substitution of newly appointed chief of police in suit against

former chief in his official capacity).

      Because this suit was against the officials in their official capacity, it was a suit

against Waller County. An appeal by the officials in their official capacities is

likewise an appeal by Waller County. Waller County is represented by its District

Attorney, Elton Mathis, not by appellants’ counsel, David Carp. David Carp has no
authority to act on behalf of Waller County or its elected officials in their official

capacity.

                                      PRAYER

      Appellee, City of Hempstead, requests this court require Appellants’ counsel

show authority to act on behalf of Waller County or its elected officials, as opposed

to the former officials, who have no standing or authority to bring this suit. If this

Court determines an evidentiary hearing is required, the City of Hempstead prays this

Court instruct the trial court to give notice, hold a hearing on the issue, and enter an

order that this Court could then review.

                                                 Respectfully submitted,

                                                 OLSON & OLSON, L.L.P.


                                           By:   /s/ Eric C. Farrar
                                                 Eric C. Farrar
                                                 State Bar No. 24036549
                                                 efarrar@olsonllp.com
                                                 Wortham Tower, Suite 600
                                                 2727 Allen Parkway
                                                 Houston, Texas 77019
                                                 Telephone: (713) 533-3800
                                                 Facsimile: (713) 533-3888

                                                 ATTORNEYS FOR APPELLEE
                      CERTIFICATE OF CONFERENCE

      The undersigned conferred all appellate counsel of record as follows:

David Carp, counsel for appellants – letter faxed and emailed on 15 May; email on 3
June. Counsel for appellants has not indicated whether appellants oppose this motion
or not.

Brent Ryan, counsel for Pintail Laindfill, LLC – email on 3 June and phone call on 5
June. Counsel for Pintail has not indicated whether Pintail opposes this motion or
not.

Elton Mathis, counsel for Waller County, county judge, in his official capacity, and
county commissioners, in their official capacities, indicated that he agrees to the
relief sought in this motion.

Blayre Pena, counsel for CALH, indicated that CALH agrees to the relief requested.

                                             /s/ Eric C. Farrar
                                             Eric C. Farrar
                        CERTIFICATE OF SERVICE

      I hereby certify that June 5, 2015 a true and correct copy of the foregoing
Notice of Appearance of Appellate Counsel for Appellee was served via:
David A. Carp                             Ms. Carol Chaney
Herzog & Carp                             Law Office of Carol A. Chaney
427 Mason Park Boulevard                  820 13th Street
Katy, Texas 77450                         P.O. Box 966
Facsimile (713) 781-4797                  Hempstead, Texas 77445
                                          Facsimile (979) 826-6637
Attorney for Appellant                    E-Mail:
                                          carol.chaney@thechaneyfirm.net

                                          Attorneys for Citizens
                                          Against the Landfill in Hempstead

Mr. Brent W. Ryan                         Ms. V. Blayre Pena
McElroy, Sullivan, Miller,                Hance Scarborough, LLP
Weber & Olmstead, L.L.P.                  400 W. 15th Street, Suite 950
P.O. Box 12127                            Austin, Texas 78701
Austin, Texas 78711                       Facsimile (512) 482-6891
Facsimile (512) 327-6566                  E-Mail: bpena@hslawmail.com
E-Mail: bryan@msmtx.com
                                          Attorneys for Citizens
Attorney for Pintail Landfill, LLC        Against the Landfill in Hempstead

Elton R. Mathis, Jr.
Waller County District Attorney
Ruhee G. Leonard
Assistant District Attorney
645 12th Street
Hempstead, Texas 77445
Facsimile: (979) 826-7722
E-Mail: e.mathis@wallercounty.us
Attorney for Waller County,
Texas

                                           /s/ Eric C. Farrar
                                           Eric C. Farrar
EXHIBIT A
                         NO. 14-15-00322-CV
   _____________________________________________________________

                     IN THE COURT OF APPEALS
             FOR THE FOURTEENTH DISTRICT OF TEXAS
                        AT HOUSTON, TEXAS
   _____________________________________________________________

         GLENN BECKENDORFF, IN HIS OFFICIAL CAPACITY AS
                    WALLER COUNTY JUDGE
                                                      Appellants
                              V.

                      CITY OF HEMPSTEAD, TEXAS AND
               CITIZENS AGAINST THE LANDFILL IN HEMPSTEAD

                                                           Appellees
   _____________________________________________________________

    On Appeal from the 506TH Judicial District Court of Waller County, Texas
                     Honorable Terry Flenniken, Presiding


               UNSWORN DECLARATION OF ERIC C. FARRAR

     ______________________________________________________________

      My name is Eric Clayton. Farrar, my date of birth is 30 October 1970, and

my address is 1304 W. Gray St., #527, Houston, Texas, 77019, United States of

America. I declare under penalty of perjury that the following statements are true

and correct.

      Pursuant to Texas Rule of Civil Procedure 12, I believe that this appeal is

being prosecuted without authority. The facts that support this belief are:
         1.   Appellant Beckendorff appeals from a suit against him in his official

capacity. But appellant Beckendorff stated, in his affidavit accompanying his

motion for extension of time to file a notice of appeal, that he is no longer the

county judge.

         2.   The underlying suit was brought against Waller County and its

officials, in their official capacity. On 4 June 2015, this Court granted a motion for

substitution of counsel for Elton Mathis, the Waller County District Attorney, to

substitute as counsel for Waller County and its elected officials.

         3.   Waller County’s website listing its County Judge and County

Commissioners does not list the named appellants. Exhibit A to this motion is a

true and correct copy of the Waller County Website page showing the County

Judge and County Commissioners, accessed and printed on 4 June 2015.

         4.   Because Appellants are not elected officials of Waller County, they

have no authority to hire counsel to represent either Waller County or its officials,

in their official capacity.

         5.   Exhibit A is a true and correct copy of a printout of Waller County’s

website.

         6.   Exhibit B is a true and correct copy of the agreed judgment in this

cause.
      7.     Exhibit C is a true and correct copy of appellant Beckendorff’s notice

of appeal.

      8.     Exhibit D is a true and correct copy of appellants Kitzman and

Pokluda’s notice of appeal.

Executed in Harris County, State of Texas, on the 5th day of June, 2015.

                                            /s/ Eric C. Farrar
                                            Eric C. Farrar
                                            Declarant